 


109 HR 1683 IH: To amend title 37, United States Code, to require a minimum basic pay level of $2,000 per month for members of the Armed Forces serving in a combat zone.
U.S. House of Representatives
2005-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1683 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2005 
Mr. Clay (for himself, Ms. McKinney, and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 37, United States Code, to require a minimum basic pay level of $2,000 per month for members of the Armed Forces serving in a combat zone. 
 
 
1.Minimum basic pay for members of the Armed Forces serving in combat zones
(a)Minimum basic pay level establishedSection 203 of title 37, United States Code, is amended by adding at the end the following new subsection:

(f)Notwithstanding the rates of basic pay otherwise in effect at any time, in the case of a member who serves on active duty for 10 or more days during any month in an area for which special pay is available under section 310 of this title, the rate of basic pay for the member for that month shall not be less than $2,000..
(b)Effective dateSubsection (f) of section 203 of title 37, United States Code, as added by subsection (a), shall apply to months beginning after September 30, 2005.  
 
